Title: From Thomas Jefferson to Mawlay Sulayman, Sultan of Morocco, [5 August 1802]
From: Jefferson, Thomas
To: Sulayman, Mawlay, Sultan of Morocco


          
            Great and good friend
            [5 Aug. 1802]
          
          It became known to us, not long since, that it would be agreeable to you that the US. should procure to be made for you one hundred gun carriages at your expence. we have lost no time since this intimation in preparing and sending them to you by a ship of our own; and we feel it more conformable with our dispositions towards your majesty to ask your acceptance of them as a mark of the esteem and respect we bear you, and of the desire we entertain of cultivating that peace and friendly intercourse, which, while it is acceptable to us with all nations, is particularly desired with your majesty.
          A war, as unjust as it was unprovoked, having been declared against us by Tripoli, we sent some armed vessels into the Mediterranean for the protection of our commerce in that sea. We gave it in particular charge to our officers to respect your majesty’s flag and subjects, and to omit no opportunity of cultivating a good understanding with you: and we trust that should circumstances render it necessary for our vessels to enter your majesty’s harbors, or to have communications with them, they will experience that hospitality and friendly assistance which we would practise towards your majesty’s vessels and subjects in our own ports or elsewhere whenever we could be useful to them. I pray god to have you, very great & good friend in his holy keeping. Done in the US. of America this day of August 1802.
        